Citation Nr: 1429090	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-15 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, in which the RO, in pertinent part, denied service connection for bilateral hearing loss.  The claim was reconsidered in February 2009 and May 2009 rating decisions, in which the RO, found new and material evidence had not been submitted to reopen the claim.

In February 2012, the Board remanded the claim for a VA audiology examination and opinion, and in November 2013, the Board remanded the claim for an addendum opinion.  The Veteran was provided a supplemental statement of the case in February 2014.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussion regarding the RO's compliance with the November 2013 Board Remand is included in the Duties to Notify and to Assist section below.

The Board has reviewed the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  Veteran did not have noise induced hearing loss at separation from active service.

2.  Symptoms of bilateral hearing loss were not shown to a compensable degree within one year of service.

3.  Symptoms of bilateral hearing loss have not been continuous since service separation.

4.  Bilateral sensorineural hearing loss is not causally or etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2013); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA met its duty to notify the Veteran.  In an April 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  This letter also provided notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran was notified in February 2012 and November 2013 that his case had been remanded by the Board.  In addition, the Veteran was provided a statement of the case in March 2010 and supplemental statements of the case in January 2013 and February 2014.
VA also satisfied its duty to assist the Veteran in the development of the claim.  Service treatment records, VA treatment records, and lay statements have been associated with the record.  The Veteran was provided an adequate VA examination for compensation purposes in April 2012 with an addendum opinion provided in December 2013.  The examination report and addendum opinion have been attached to the claims file.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and to assist the Veteran.

Disability Laws and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, or where a diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss (other organic diseases of the nervous system) is found in the list of chronic diseases.  38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Where a veteran who served ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. at 157.


Service Connection for Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss on the basis that his hearing loss is a result of noise exposure during service.  Specifically, the Veteran contends he was exposed to noise in service when he used power tools and hand operated tools, cut and erected floor joists, studding, rafters, support braces, and installed interior trim.  At the same time, the Veteran provided no information on his VA Form 21-526, Claim for Compensation and Pension, as to when his hearing loss began, when he was treated for hearing loss, or where he received treatment for hearing loss.

The Board finds the Veteran was exposed to loud noise (acoustic trauma) in service.  The Veteran's lay statements regarding noise exposure are consistent with his service.  His DD Form 214 shows that he served in active duty as a carpenter.  38 U.S.C.A. § 1154(a) (West 2002).  Personnel records also provide descriptions of his responsibilities during active service, which are consistent with the Veteran's reports.  As such, his account is found to be sufficiently credible to support a finding of in-service noise exposure.  However, exposure to acoustic trauma alone does not mandate that service connection be granted.  Rather the noise exposure must be shown to have caused his current hearing loss disability, or to have caused chronic or continuous symptoms of hearing loss.  Otherwise, the Veteran's hearing loss must be manifest to a compensable degree within one year of service to be presumed incurred in service.

After review of the evidence of record, lay and medical, the Board finds that the Veteran did not have noise induced hearing loss at separation from active service, symptoms of bilateral hearing loss were not shown to a compensable degree within one year of service, and symptoms of bilateral hearing loss have not been continuous since service separation.

Service treatment records show the Veteran had a whisper test upon entrance into service; however, this is not a competent audiological test for rating purposes.  Service treatment records also show no complaints of or treatment for hearing loss during active service.

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the ISO-ANSI.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

On the authorized audiological evaluation in July 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
15 (25)
10 (20)
10 (20)
20 (25)
LEFT
15 (30)
10 (20)
5 (15)
15 (25)
30 (35)

On the separation audiological evaluation in October 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25 (40)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
15 (30)
15 (25)
10 (20)
10 (20) 
10 (15)

In October 1966, the service department examiner noted that the Veteran had diminished audio acuity in the right ear at 500 Hz.  The October 1966 examination report also indicates that the Veteran reported that he got a cold every 2 to 3 months and that he had one at the time of the separation examination.

There is no evidence of record, and the Veteran does not assert, that he had symptoms of hearing loss or received treatment for hearing loss after separation from service and prior to filing his April 2008 claim for compensation.  The Veteran reported in December 2008, and reiterated in his September 2009 notice of disagreement, that he felt that "all of [his] ailments [were] related to [his] military service," however, he has provided no indication that he had continuous symptoms of hearing loss since active service.  A letter from a VA physician, received in December 2008, stated that the Veteran had been a regular patient at the clinic since 2003 and under his care since 2006 for several conditions; however, hearing loss was not mentioned.  A January 2012 Informal Hearing Presentation also states that the Veteran felt his hearing loss is due to active service and refers to the service treatment records, but provides no information regarding post-service hearing loss symptoms or treatment.  Therefore, the Board finds that the weight of the evidence, lay and medical, demonstrates that the Veteran did not have continuous symptoms of hearing loss after service separation.

In April 2012, the Veteran was provided a VA audiology examination, at which time he was diagnosed with bilateral sensorineural hearing loss.  At the time of the April 2012 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
55
60
LEFT
20
20
65
80
80

The Board finds it probative that in April 2012, the Veteran's audiogram shows normal hearing bilaterally at 500 Hz, the frequency at which the separation audiogram indicated diminished audio acuity, and bilateral hearing loss at higher frequencies, which were normal upon separation from service.  The April 2012 VA authorized audiologist opined that the Veteran's bilateral hearing loss was less likely as not the result of military service because he had normal hearing in both ears upon separation from service, and he was exposed to civilian occupational noise for 26 years after service separation.

The VA authorized audiologist provided an addendum opinion in December 2013, in which he explained that the Veteran did not have a hearing loss disability at the time of separation from active service based on converted ISO-ANSI standards.  The VA authorized audiologist continued that the October 1966 separation audiogram indicates low frequency hearing loss at 500 Hz; however, there is normal hearing, as defined by Hensley, at 4000 Hz.  He further explained that the specific pattern of hearing loss on the October 1966 separation audiogram is not the type of hearing loss pattern seen with noise induced hearing loss (NIHL); and the VA authorized audiologist assessed that the October 1966 low frequency hearing loss was mostly likely transient, caused by the reported cold.

The VA authorized audiologist reaffirmed in the December 2013 addendum opinion that the Veteran's bilateral hearing loss is less likely as not the result of military noise exposure, as there was no evidence of hearing loss at the time of separation from service, and there is no causal link or medical link between military service and the impaired hearing diagnosed in the April 2012 VA examination.  The VA authorized audiologist further noted that the July 1966 converted ISO-ANSI audiogram indicates Hensley defined hearing loss at 4000 Hz; however, the thresholds were not replicated during the October 1966 separation audiogram.

The evidence of record also reflects no complaints of hearing loss until the Veteran filed a claim for hearing loss in April 2008, approximately 42 years after his separation from service.  Additionally, the evidence of record does not show that the Veteran has received any hearing treatment or evaluation prior to filing a claim for disability.  Therefore, bilateral hearing loss was not shown to a compensable degree within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

The Veteran is competent to report his symptoms of hearing loss as he observed them.  In this case, the Veteran reported that his wife has to raise her voice and repeat remarks when speaking to him and the Board finds him credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a lay person, the Veteran is not, however, competent to determine the etiology of his bilateral hearing loss; as such a determination requires medical training and expertise he does not possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Board assigns no probative value to the Veteran's statements regarding the element of nexus.

For these reasons, the Board finds that the weight of the evidence, lay and medical, demonstrates that the Veteran's bilateral sensorineural hearing loss is not causally or etiologically related to active service.  As the preponderance of the evidence is against the claim, service connection for bilateral hearing loss must be denied, and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


